Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract does not sufficiently describe the disclosure and is not in narrative form. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. US Patent Publication No. 2014/0289868 (“Byrne”) in view of Meisels et al. US Patent Publication 2012/0278404 (“Meisels”).

Regarding claim 1, Byrne teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by at least one processor, perform a method for transmitting a communication resource from an external communication system to a group-based communication system, the method comprising: 
displaying a first user interface on a first computing device, the first interface comprising a first visual representation of an external communication resource and a sharing affordance (para. [0077] content item browser page, action to share the selected file.  para.  [0078] select a content item for sharing); 
in response to detecting selection of the sharing affordance, displaying a second user interface on the first computing device, wherein the second user interface comprises a plurality of settings for display of the external communication resource in the group-based communication system (fig. 7; para. [0082] specify restrictions.  para. [0084]-[0088] type of access, when, how often, etc…  para. [0110] team members are permitted to share Team content items); 

transmitting the selected plurality of settings for display in the group-based communication system based on the selected plurality of settings (para. [0081] specify restrictions… before activating the "Share" button.  para. [0103] activate the “share” button.  para. [0135] manager 1540 stores the restrictions 1540 in the database 1550).
Byrne teaches transmitting the external communication resource (uploading) but does not expressly teach transmitting the external communication resource based on the selected plurality of settings.
Meisels teaches transmitting an external communication resource and selected plurality of settings for display in a group-based communication system based on the selected plurality of settings (para. [0058] when the upload option is selected, the attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne with Meisel’s disclosure of transmitting the resource and the selected settings for display in a group-based communication system based on the selected plurality of settings.  One of ordinary skill in the art would have been motivated to do so for benefits of convenient sharing of resources with permissions using different messaging applications (para. [0028],[0029], [0075]). 

Regarding claim 8, Byrne teaches a method for transmitting a communication resource from an external communication system to a group-based communication system, comprising: 
displaying a first user interface on a first computing device, the first interface comprising a first visual representation of an external communication resource and a sharing affordance (para. [0077] content item browser page, action to share the selected file.  para.  [0078] select a content item for sharing); 

in response to detecting selection of the plurality of settings from a plurality of recommended settings and selection of the sharing affordance to transmit the external communication resource to the group-based communication system, 
transmitting the selected plurality of settings for display in the group-based communication system based on the selected plurality of settings (para. [0081] specify restrictions… before activating the "Share" button.  para. [0103] activate the “share” button.  para. [0135] manager 1540 stores the restrictions 1540 in the database 1550).
Byrne teaches transmitting the external communication resource (uploading) but does not expressly teach transmitting the external communication resource based on the selected plurality of settings.
Meisels teaches transmitting an external communication resource and selected plurality of settings for display in a group-based communication system based on the selected plurality of settings (para. [0058] when the upload option is selected, the attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne with Meisel’s disclosure of transmitting the resource and the selected settings for display in a group-based communication system based on the selected plurality of settings.  One of ordinary skill in the art would have been motivated to do so for benefits of convenient sharing of resources with permissions using different messaging applications (para. [0028],[0029], [0075]). 

Regarding claim 15, Byrne teaches a system for transmitting a communication resource, comprising: 

a first computing device, wherein the first computing device is programmed to: 
display a first user interface, the first interface comprising a first visual representation of an external communication resource and a sharing affordance (para. [0077] content item browser page, action to share the selected file.  para.  [0078] select a content item for sharing); 
in response to detecting selection of the sharing affordance, display a second user interface, wherein the second user interface comprises a plurality of settings for display of the external communication resource in the group-based communication system (fig. 7; para. [0082] specify restrictions.  para. [0084]-[0088] type of access, when, how often, etc…  para. [0110] team members are permitted to share Team content items); 
in response to detecting selection of the plurality of settings from a plurality of recommended settings and selection of the sharing affordance to transmit the external communication resource to the group-based communication system, transmitting the selected plurality of settings for display in the group-based communication system based on the selected plurality of settings (para. [0081] specify restrictions… before activating the "Share" button.  para. [0103] activate the “share” button.  para. [0135] manager 1540 stores the restrictions 1540 in the database 1550).
Byrne teaches transmitting the external communication resource (uploading) but does not expressly teach transmitting the external communication resource based on the selected plurality of settings.
Meisels teaches transmitting an external communication resource and selected plurality of settings for display in a group-based communication system based on the selected plurality of settings (para. [0058] when the upload option is selected, the attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne with Meisel’s disclosure of transmitting the resource and the selected settings for display in a group-based communication system based on the selected plurality of settings.  One of ordinary skill in the art would have been motivated to do so for benefits of convenient sharing of resources with permissions using different messaging applications (para. [0028],[0029], [0075]). 

Regarding claim 2, Byrne in view of Meisels teach the one or more non-transitory computer-readable media of claim 1, wherein the external communication resource is an email communication resource (Meisels: para. [0029] messaging application, such as an email application.  para. [0058] attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).

Regarding claim 4, Byrne in view of Meisels teach the one or more non-transitory computer-readable media of claim 1, wherein the plurality of recommended settings comprises at least one of: a comment parameter, an attachment parameter, an email notification parameter, and a group-based communication channel identifier parameter (Meisels: para. [0042] changing shared location, changing permissions, including attachment with/without link to shared content).

Regarding claim 6, Byrne in view of Meisels teach the one or more non-transitory computer-readable media of claim 1, wherein the external communication resource is a messenger communication resource (Meisels: para. [0029] messaging application.  para. [0058] attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).

Regarding claim 9, Byrne in view of Meisels teach the method of claim 8, wherein the external communication resource is an email communication resource (Meisels: para. [0029] messaging application, such as an email application.  para. [0058] attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).



Regarding claim 13, Byrne in view of Meisels teach the method of claim 8, wherein the external communication resource is a messenger communication resource (Meisels: para. [0029] messaging application.  para. [0058] attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).

Regarding claim 16, Byrne in view of Meisels teach the system of claim 15, wherein the external communication resource is an email communication resource (Meisels: para. [0029] messaging application, such as an email application.  para. [0058] attachment is uploaded to a shared location and sharing permissions are set for the attachment in the shared location).

Regarding claim 18, Byrne in view of Meisels teach the system of claim 15, wherein the plurality of recommended settings comprises at least one of: a comment parameter, an attachment parameter, an email notification parameter, and a group- based communication channel identifier parameter.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Meisels and Dean et al. US Patent Publication No. 2009/0327853 (“Dean”).

Regarding claim 3, Byrne does not teach the one or more non-transitory computer-readable media of claim 1, wherein the second user interface comprises the first visual representation of the external communication resource displayed in accordance with the selected plurality of settings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne and Meisel’s disclosure with Dean’s disclosure such that the user interface of Byrne is provided with visual representation of the external communication resource displayed in accordance with selected settings.  One of ordinary skill in the art would have been motivated to do so for benefits of providing additional options for sharing and display of a document, and enabling a user to preview a document in accordance with the selected option (para. [0001]).

Regarding claim 10, the claim is a method claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 10 is rejected under a similar rationale as claim 3.

Regarding claim 17, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Meisels and Safa US Patent Publication No. 2016/0117520 (“Safa”).


Safa teaches a setting that includes a group-based communication channel identifier parameter for determining which of a plurality of group-based communication channels to display the first visual representation of the external communication resource within (para. [0050] text… audiovisual data and associated it with a channel identifier.  transmit the received data up to the server along with the channel identifier.  designated a document for distribution out through the channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne and Meisels with Dean’s disclosure of providing a setting that includes a group-based communication identifier parameter.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling users to share content with different groups (para. [0026] custom channels which groups content)

Regarding claim 12, the claim is a method claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 5.

Regarding claim 19, the claim is a system claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 5.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Meisels and LaPier et al. US Patent Publication No. 2018/0052587 (“LaPier”).


LaPier teaches transmitting transition instructions from a resource transition server (fig. 32.  Para. [0197] module 3216… send instructions to notify users of new or unviewed interaction information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne and Meisels with LaPier’s disclosure of transmitting the instructions.  One of ordinary skill in the art would have been motivated to do so for similar benefits of notifying user(s) of shared content.

Regarding claim 14, the claim is a method claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 7.

Regarding claim 20, the claim is a system claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 7.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Murphy et al. US Patent Publication No. 2021/0312010 (para. [0015] documents 121 can also be uploaded to the data store…when a user desires to share a particular document with another user.  para. [0030] security restrictions… to a particular document representation. para. [0044] user sharing a particular document with another user can specify certain restrictions that should be included with a particular document).

Ciancio-Bunch et al. US Patent Publication No. 2020/0042736 (para. [0065] create the email, para. [0062] shared item, email or other electronic message.  option to set permissions. para. [0083] shared items are viewed by opening a shared items folder.  shared item may be created by clicking a folder for the type of shared item to be created which may include emails.  opening a shared item folder, clicking the create menu item on screen.  permission menu item and applies a role and sets permissions for the shared item.   fig. 5; para. [0130] lists folders for the various type of entities of items that may be shared).



Yang et al. US Patent Publication No. 2021/0200719 (para. [0041] transmit one or more settings 119. para. [0045] collaborative document 116 is displayed in user interface 124A.  share the collaborative document 116.  para. [0048] access requests to the collaborative document 116.  para. [0090] user access privacy setting view 1600 displayed together with the collaborative document.  selection option.   send the settings 119 to the cloud-based environment).


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).